Catron, Ch. J.
delivered the opinion of the court.
The first error insisted on is, that no issues are found, but the issue. There are two notices of pleas in short; the court always has, and often, treated these as something or nothing, and suited them to the finding. It is well enough.
2. The verdict and judgment were for $185 debt, and $27 25 damages, in the county court; an appeal was prayed and entered of record. During the term, a release of part of the judgment was entered, reducing debt and damages to $165; the defendant still prosecuted his appeal. In the court above, the judgment below was found by the jury at the amount it was reduced to by the release, and judgment rendered for the same amount. The idea that after the appeal was prayed and granted in the county court, no further power existed over the cause, is not tenable. During the term, every power to amend the judgment or set it aside, remained with the court. So the defendant might have withdrawn his appeal, and ought, after the release entered.
Judgment affirmed.